                          Case 1:21-cv-03244-LJL Document 24
                                                          22 Filed 08/25/21
                                                                   08/05/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUⅢ ERN DISTRICT OF NEW YORK
― ― ― ― ― ― ¨ ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ―
                                                                                                                                              X



ndY0A SoArtA 74cAs a...J
hARre Sefe?, rn&',r{.rcl(I an{ o'. t*C^t(
o( ot*s sr,-.,le.! t,*f#'iqrl,
                                                                                                                                                  ,￨   ―
                                                                                                                                                       CV―ol鯛 イ(L」 L)
                                   -v-
                                                                                                                                                   PROTECTIVE ORDER
        KJ. )ouP srAtsc, C\tSlA Douc6 S?A
       nrJ.l CJ,Nrwe LE€) KJutG Soott                                                                                !t,*tA
     Sotrl 5oe UE        Defendant(s)。
      CA.r<.A.              l+k. te{),
                                                                                                                            --------x

LEWIS J. LIMAN, United States District Judge:

        WHEREAS all of the parlies to this action (collectively, the "Partiss," and individually, a
"Part)r") request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of certain nonpublic and confidential material that
will be exchanged pursuant to and during the course of discovery in this case;

                  WHEREAS, the Parties, through counsel, agree to the following terms;

        WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords only
extends to the limited information or items that are entitled, under the applicable legal principles,
to confidential treatment;

        WHEREAS, the Parties further acknowledge that this Protective Order does not create
entitlement to file confidential information under seal; and

        WHEREAS, in light of these acknowledgements, and based on the representations of the
parlies that discovery in this case will involve confidential documents or information the public
disclosure of which will cause harm to the producing person and/or third party to whom a duty of
confidentiality is owed, and to protect against inj,:ry caused by dissemination of confidential
documents and information, this Court finds good cause for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action;

          IT IS HEREBY ORDERED that any person subject to this Protective Order-including
 without limitation the parties to this action, their representatives, agents, experts and consultants,
 all third parties providing discovery in this action, and all other interested persons with actual or
 constructive notice of this Protective Order-shall adhere to the follorving terms:
                Case 1:21-cv-03244-LJL Document 24
                                                22 Filed 08/25/21
                                                         08/05/21 Page 2 of 7




        1. Anyperson subjecttO this Protective Order who receives■ om any other person
SutteCt tO tllis Protective Order a町 Discovery Material"(f.̀.,inforlnation ofany kind produced
or disclosed pllrsuant to alld in course ofdiscovery in this action)that iS designated as
 Conidential"pursuant to dle terms oftllis Protect市 e Order(hereinaner̀̀confidential
Discovery Mtterial")shall nOt disclose such Confldential Discovery Mtterial to anyone else
except as e】Ψressけ pel.・ lited hereunder.


           2.    Ille person producing any given】 )iscovery Material may designate as
Confldential only such portion of such inaterial the public disclosure ofwhich is either restricted
by law or will cause harln to the business,colllIIlercial,fmancial or personal interests ofthe
pЮ ducing person and/or a tllird p征 け tO WhOm a duty ofconidentiality is used and tllat consists
01

                   (a)pre宙 Ously nondisclosed fmallcial infollllation(including widlout lilllitation
proitabユ ity reports or esdlllates,percentage fees,design fees,royalty rates,minimuIIl guarantee
payments,sales reports,and sale margins);

                   fb)previOusけ nondiSClosed lllate五 al   relating to o■ vllersllip or control ofany

 non― public compally;


                   (C)previOusly nondisclosed business plalls,product developmentinfomlation,or
 marketing plalls;


                   (d)any infOmlation ofa personal or intinlate nature regarding any illdividllal;or

                   (e)any other category ofinforllladon hereinafter g市 en conidential status by the
 Co饉   .




           3.   Witll respectto dle Confndential portion ofany Discovery Mate五           al other than

deposition transc丘 pts and exhibits,the producing person or tllat person's counsel lnay designate
SuCh pOFtiOn as̀・ Confldential"by:(a)Stanlping or otherwise cle〔 rly marking as           Confldential"
tlle protected poltion in a mallller that will■ ot interfeК with legibility or audibility;and(b)
producing for funre ptblic use another copy ofsaid Discovery Material with the confldential
■lfornlation redacted.

           4.     With respect to deposition tansc五 pts,a producing person or dlat person's counsel
may designate such portion as Confldendal eitller by(a)indiCating oll■ le record durlng tlle
deposition that a question calls fbr ConfldentialinfornlatioL in which case the reporter will bind
dle transcript ofthe designated testimony(conSiSting ofquestion and answe⇒         in a Separate
volunle and lnark it as̀̀Conidential lnformation Govemed by Protective Order'';or             ф)
nOtitting the reporter and all counsel ofrecord,in writing,within 30 days aner a depOSition has
concluded,ofthe specific pages and lines ofthe transcript and/or the speciic exhibits dlat are to
be designated Conidential,in which casc all collnsel recei宙 ng the transcript will be responsible
for marking the copies ofthe designated transcript or exhibit(aS tlle case may be),in their
possession or under dleir control as directed by tlle producing person or that person's coullsel by
              Case 1:21-cv-03244-LJL Document 24
                                              22 Filed 08/25/21
                                                       08/05/21 Page 3 of 7




tlle reporter̀Dllring the 30‑day pe五 od following dle conclusioll ofa deposition,tlle entire
deposition trallscript will be treated as if it had been designated Confidential。


         5.    Ifat any tlme prior to the trial oftllis action,a producing person realizes that some
po■ lon(9 ofDiscovery Material that she,he,or it had previously produced without linlitation
should be designated as Confldential,she,he,orit may so designate by so app五                 sing all p五   or
recipients ofdle Discovery Mate丘 alin wnting,and thereaner such designated portion(s)Oftlle
E)iscovery Material、 vill dlereafter be deemed to be and treated as Confldential under the tenns of
tllis R「 otective   Order.


         6. No person suttect tO thiS PЮ tective Order other ttall tlle yoducillg peson shall
disclose any ofthe lDiscovery Material designated by the producing person as Confldential to any
oier person、 vholllsoever,except to:


                    (a)the Parties to this action,their insllrers,and coullsel to their insurers;


                    (b)COunsel retained specifically for this action,including any paralegal,clerical
alld other assistant el■ lplwed by such collllsel and assigned to dlis ma■ er;


                                                                                   ders and
              (C)OutSide vendors or service providers(such aS COpy― service pro宙
document― lllanagement consultants,graphic production services or other litigation support
seⅣ ices)that COunsel hire alld assign to this matter,illcluding computer ser宙            ce personllel
perfOrFlling duties in relation to a colllpute五 zed litigation systenl;


                    (d)any mediator or arbitrator that tlle Parties engage in this matter or that tllis
Court appoints,provided such person has flrst executed a lヾ on‑lDisclosllre Agreement ul the form
annexed as an Exhibit hereto;


                    (e)aStO any document,ls autllor,its addressee,alld any other person indicated
on the face ofthe doclllllellt as llavillg received a copy;


                    (O anり Witlless who counsel for a Pa峻 ソin g∞ d faith believes may be called to
testitt at tria1 0r deposition in this action・    pЮ 宙ded such person has irst executed a
Non― Disclosure Ageementill dle foml annexed as an Exhibit hereto;


               (g)any person retained by a P霞 サ to serlre as an expert witness or otllerwise
provide specialized advice to counsel in connectionヽ Ⅳith this action,provided such petton has
flrst executed a Non― lDisclosuК A〔 ダeel■■
                                         ent ill the fbrlll annexed as an Exllibit hereto;


                    (h)StenOgraphers engaged to transcribe depositions conducted in this action;and

                    (1)tlliS COurt,including any appellate court,and tlle court reporters and support
personnel for the sallle.




                                                          3
                Case 1:21-cv-03244-LJL Document 24
                                                22 Filed 08/25/21
                                                         08/05/21 Page 4 of 7




           7.     Prior to any disclosure of any Confldential Discovery NIlaterial to any person
referred to in subparagraphs 6(d),6(o or6(g)abOVe,such person shall be provided by collnsel
widl a copy oftllis Protective Ol・ der and sllall sign a Non―      DisclosuF Agreement in ie fornl
allnexed as all Exllibit he照 〕
                             to stating that tllat person has read this Protective Order and agrees to
be bound by its tenms. Said counsei shali retalll each signed Non―         Disclos‐ e Agreement,hold it
lll escI)ヽ Ⅳ,and   produce itto opposillg counsel either prior to such peson being pemutted to
testi取 (at deposition or trial)or atthe concluslon ofthe case,wllichever comes frst.


           8. Any Party who o可 ectS          tO aw designation ofconfldentia五 ty may at any time p五 or
to tlle tFia1 0ftllis action serve upon counsel fbr the designating person a witten notice stating
witll particularity tlle grounds ofthe ottectiOn,Ifthe Palties cannot reach agreement promptly,
colmsel for all Parties will address tlleir dispute to this Court ill accordallce witll Pttagmph l(B)
ofthis Court's lndividual Practices in Civil Cases.


           9. Any Party w1lo requests additional linlits on disclosllre(Such as̀̀attorneys'eyes
only"in extraordintt ciК umstances)may at any time pHorto the trial oftllis action serve upon
collnsel for tlle rece市 ing Patt a v71■ ten notice stating with particularity the grollnds for tlle
request. Iftlle Parties can■ ot reach agreement pronlptly,counsel fbr all Parties will address their
dispute to tllis Collrt in accordance witll Pttgraph llB)ofthiS Court's lnd市 idual Practices in
Ci宙 l Cases.

        10,A Paty may be requested to pЮ duce Discovery Materialtllat is su● ect to
                                                                                7o business
                                                                     威y, Within●丙
contach11l or other obligations ofconfldentiality owed to a third p冽
days ofrecei宙 ng tlle request,the recei宙 ng P霞 り SubjeCt tO SuCh Obligation shall infoll.l the third
patt ofthe request and thattlle third patt may seek a protecive order or other relief■ om this
Court.Ifneitller tlle tllird palty nor the recei宙       ng Pttw seeks a protect市 e order or other relief
■om this Court within 21 days oftllat notice,the receiving Party shall produce the infolluation
responsive to dle discovery request but Fnay affix the appropHate colltrolling designation.

            11.    Reclplents ofConfldential Discovery Material under this Protective Order may
use such material solely for the prosecution and defense ofthis action and any appeals thereto,
and speciically(and by way of exalllple and notlimitatbns)rmy nOt use Conidential Discovery
NIIaterial fbr any business,collnercial,or competitive purpose. Nothing contalined in this
Protective Ol‐ der,however.、 vill affect or restrict the rights of any person with respect to its own
d∝ uments or ilfollllation produced in tllis action.Nor does anything contained in this
Protective(Dl‐ der lilllit or restnct the五 ghts ofany person to use or disclose information or
matenal obtained independently froln and not tllrough or pursuant to the Federal Rules ofCivil
Procedure.

            12. Nothing in dlis Protect市 e      Ol・   derwin pFvent any person subjeCttO it iom
producing ally Confldential Discove蜀        F Matel‐ ialin its possession in response to a la、   /ful

subpoena or otll∝ colllpuiSOly pЮ cess,orifrequired to pЮ duce by law or by any govemment
agency h〔 Ⅳingju五 sdiction,「 o宙 ded,however,tllat such person recei宙 ng a request,win F。 宙de
lvl・   iten notice to dle producillg person before disclosllre and as sooll as reasonably possible,and,



                                                         4
              Case 1:21-cv-03244-LJL Document 24
                                              22 Filed 08/25/21
                                                       08/05/21 Page 5 of 7




ifpermitted by tlle time a1lowed llnder the request,at least 10 days before any discbsure.Upon
receiving such notice,the producing person will have tlle rightto oppose compliance with the
subpoena,other compulsory pr∝ ess,or other legal notice ifthe producing person decIIIs it
appropriate to do so.


        13.      All persons seeking to flle redacted documents or documents under seal with the
cOun shall follow Rule 2(G)oftlliS COurt's hdividual Practices in Ci宙              l Caseso No person may
flle with the Court redacted documents or doculnents under seal wittout flrst seeking leave to
flle such paperso All persons producing Confldential E)iscovery Mate五 al are deemed to be on
notice that the Second Circuit puts liinitations on the docunlents or ilforlmation that my be flled
in redacted fbrln or under seal and that tlle Court retains discretion■ ot to afford confndential
treatnlent to any(3onfldential E)iscovery Material submitted to the(3ourt or presented in
connection、 vith any motion,application or proceeding that rnay result in an order and/or
decision by tlle Cout unless itis able to make dle specittc flndings required by law in orderto
retain the conidential nature ofsuch material.Notwithstallding its designation,there is no
presllmption tllat Confldential Discovely Ⅳlate五 al will be flledゃ vitll tlle Court llnder seal.The
Parties v′   ill use their best eibrts to nllnlmize such sealing.


        14. All persons are hereby placed on notice thatthe Court is llnlikely to seal or
ottenrise arord confldential treatnlent to any Discovery Material introduced in evidence at trial
or suppo■ ing orreiting any motion for sullnmaryjudgment,even ifsuch material has previously
been sealed or desigllated as Confldential.


        15.     Any Party flling a motion or ally other papers witll tlle Court under seal sllall also
pubLcly ile a redacted copy ofthe same,宙 athe Cou■ 's Electtonic Case Filing system,that
redacts ody tlle Confldential Discovew Mate五 al itselt and nOt text tlltt ill no mtte五 al way
reveals the Colfldential E)iscovery Material.

         16.      Each person who has access to Discove理       F NIlateЁ al   that has been designated as
Confldential shali take all due pК cautions to pК vent the unautllo五 zed or inadvertent disclosure
ofsuch nlaterial.

       17. Any Personally ldendfb7ing llfollnatioll( PII'')(2g.,Social secu五 ty numbe薦                      ,



inancial account nu壺 bers,passwords,and infomntion that may be used for identity the食 )
excllЯ nged    in discovery shall be maintained by the persons who receive such inforlnadon and are
bound by dlis Protect市 e Order in a mallner thatお         secure and conidential.In tlle event that the
person rece市 ing PII expe五 ences a data breach,she,he,or it shall llllullediatё         ly notify the
producing person ofthe sal■ le and cooperate with the producing person to address and remedy
tlle breach.Nothing herein shall preclude tlle producing person froln asserting legal claims or
constitute a、 ″aiver oflegal丘 ghts or defenses in the event oflitigation ansing out ofthe
receiving person's failure to approp五 ately protect PⅡ from unautho五 zed disclosure.

         18.     This Protective Order sllall survive the tellllination ofthe litigation. Within 30
days ofdle flnal disposition oftllis action,all E)iscovery NIlateFial designated as̀.Confldential,"




                                                      5
         Case 1:21-cv-03244-LJL Document 22
                                         24 Filed 08/05/21
                                                  08/25/21 Page 6 of 7




and all copies thereof, shall be pronrptly returoed to the producing person, or, upon permission   of
the producing person, destroyed.

         19.   All  persons subject to this Protective Order acknowledge that willful violation of
this hotective Order could subject them to punishment for contempt of Coun. This Court shall
retain jurisdiction over all persons subject to this Protective Order to the extent necessary to
enforce any obligations arising hereunder or to impose sanctions for auy contempt thereof.




                                                                                            「
         SO STIPIIATED AND AGREED,
                            ‐ t l^sc"
                 竹̀∈ ンがぶ 6                                  膨
           /r'clna-e-l F-aj,tt.c<-             c..
              爺°
               γ↑
               : t/r/zt                                      Datё d:   ′● Jら 力
                                                                         ̀・
                                                                                      2′




         S00RDERED


Dated:    August 25, 2021
         New Yoへ New York                                      LEWIS J.LIMAN
                                                           United States District Judge




                                                     6
                            Case 1:21-cv-03244-LJL Document 24
                                                            22 Filed 08/25/21
                                                                     08/05/21 Page 7 of 7




UNITED STATES DISTRICT COURT
SOUTIIERN DIS■ ヽICT OF NEW YORK
                                     ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ‐ ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ‐ ― ―
                                                                                                                                                 X




                                                                           Plaintif(s),
                                                                                                                                                       ‐
                                                                                                                                                       cv―       (LJL)
                                       ―
                                           V―



                                                                                                                                                     NON― DISCLOSIIRE
                                                                                                                                                     AGREEMENT
                                                                           Defendant(s).

‐ ‐ ‐ ‐        ― ‐ ― ‐ ― ― ― ‐ ‐ ― ― ‐ ― ― ― ― ― ― ― ― ― ― ― ―             ― ― ―   ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ― ―
          "‐                                                   … … … … ― ―       …                                                               X




LEWIS J.LIMAN,United States District Judge:

                    I,                                                                                           , acknowledge that I have read and understand the
Protective Order in tllis action govenling the non― disclosure ofthose portions ofE)iscovery
ヽlaterial that have been designated as(3onfldential. I agree that I、 vill not disclose such
Confldential E)iscovery Matel・ ial to anyone odler than for puttoseS Oftllis litigation and tllat at
the conclusion ofthe litigation l will either retum all discovery infomュ                                                                               ation to the p〔 耐y or
attorney from、vholn l received it,or upon penmssion ofthe producing pany,destrOy such
discovery infollllation. By acknoⅥ ハedging these obligations under the Protective Order,I
understand dlat l alll subntting myselfto thejllrisdiction ofthe United States Dist五 ct Court for
the Southem E)istl‐ ict ofNew York for the purpose ofany issue or dispute aising hereunder and
that nly will■ l vblation ofany terlll ofthe Protective Order could suttect me tO pumshment for
contenlpt ofCourt.




Dated:
